



 
Exhibit 10.1
 


 
DOLLAR TREE, INC.
OMNIBUS INCENTIVE PLAN
 
 


1.    Establishment, Purpose and Term of Plan.
 
1.1 Establishment.  The Dollar Tree, Inc. Omnibus Incentive Plan (the "Plan") is
hereby established effective as of March 17, 2011, being the date the Plan was
adopted by the Board (the "Effective Date").  The Plan was approved by the
shareholders of the Company on June 16, 2011 (the "Approval Date").  The Plan
constitutes the merger of the Dollar Tree, Inc. 2003 Equity Incentive Plan, the
Dollar Tree, Inc. 2003 Non-Employee Director Stock Option Plan and the Dollar
Tree, Inc. 2004 Executive Officer Equity Plan (the "Prior Plans") effective as
of the Approval Date.  Notwithstanding the foregoing, all grants of any awards
under the Prior Plans before the Approval Date shall be governed under the terms
and conditions of the Prior Plans.  This Plan also replaces and supersedes the
2004 Executive Officer Cash Bonus Plan (the “Cash Bonus Plan”) as of the
Approval Date; provided, however, all grants of any awards under the Cash Bonus
Plan before the Approval Date shall be governed under the terms and conditions
of the Cash Bonus Plan.
 
1.2 Purpose. The purposes of the Plan are to (i) advance the interests of the
Company and its shareholders by providing incentives to attract, retain and
reward persons performing services for the Member Companies; (ii) to motivate
Participants, by means of appropriate incentives, to contribute to the growth
and profitability of the Member Companies; (iii) provide incentive compensation
opportunities that are competitive with those of similar companies; and (iv)
further identify Participants’ interests with those of the Company’s
shareholders through compensation that is based on the Company’s stock.  The
Company intends that Awards granted pursuant to the Plan be exempt from or
comply with Section 409A, and the Plan shall be construed and interpreted as
necessary to achieve that intent.
 
1.3 Term of Plan. The Plan shall continue in effect until its termination by the
Committee; provided, however, that, to the extent required by applicable law,
all Awards shall be granted, if at all, within ten (10) years from the date the
Plan is adopted by the Board.
 
2.    Definitions and Construction.
 
2.1 Definitions.  Whenever used herein, the following capitalized terms shall
have their respective meanings set forth below:
 
(a) "Affiliate" means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly or indirectly through one or more
intermediary entities.  For this purpose, the term "control" (including the term
"controlled by") means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise.
 
(b) "Award" means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit, Performance Bonus, Performance Unit, or Other Award
granted under the Plan.
 
(c) "Award Agreement" means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant.
 
(d) "Board" means the Board of Directors of the Company.
 
(e) "Cause" means, unless such term or an equivalent term is otherwise defined
with respect to an Award in the Participant’s Award Agreement or by a written
contract of employment or service, any of the following: (i) the Participant’s
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Member Company documents or records that has a
material adverse effect on a Member Company; (ii) the Participant’s material
failure to abide by a Member Company’s code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct); (iii) the Participant’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of a Member Company (including, without limitation, the
Participant’s improper use or disclosure of a Member Company’s confidential or
proprietary information); (iv) any intentional act by the Participant which has
a material detrimental effect on a Member Company’s reputation or business;
(v) the Participant’s repeated failure or inability to perform any reasonable
assigned duties after written notice from a Member Company of, and a reasonable
opportunity to cure, such failure or inability; (vi) any material breach by the
Participant of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Participant and a Member
Company, which breach is not cured pursuant to the terms of such agreement; or
(vii) the Participant’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude which has a material adverse effect on a Member Company or which
impairs the Participant’s ability to perform his or her duties with a Member
Company.
 
 
 

--------------------------------------------------------------------------------

 
(f) "Change in Control" means, unless such term or an equivalent term is
otherwise defined in the Award Agreement of a Participant who is not a “named
executive officer” as defined under Item 402(a)(3) of Regulation S-K of the
Exchange Act, the occurrence of any of the following:
 
(i) The sale, exchange or other transfer of all or substantially all of the
assets of the Company (in one transaction or in a series of related
transactions) to a corporation that is not controlled by the Company; or
 
(ii) The liquidation or dissolution of the Company; or  
 
(iii) A successful tender offer for the Stock of the Company, after which the
tendering party holds more than 50% of the issued and outstanding Stock of the
Company; or
 
(iv) A merger, consolidation, share exchange, or other transaction to which the
Company is a party pursuant to which the holders of all the shares of Stock
outstanding prior to such transaction do not hold, directly or indirectly, at
least 50% of the outstanding shares of the surviving company after the
transaction.
 
 
Notwithstanding the foregoing:
 
(i) With respect to an Employee who entered into a retention agreement with the
Company prior to the date the Company’s shareholders first approve this Plan,
the term “Change in Control” shall have the meaning set forth in such retention
agreement and no provision of this Plan shall abrogate any provision or right
set forth in such retention agreement; and
 
(ii) To the extent that any amount constituting Section 409A Deferred
Compensation would become payable under this Plan by reason of a Change in
Control, such amount shall become payable only if the event constituting a
Change in Control would also constitute a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company within the meaning of Section 409A and Treasury
Regulations § 1.409A-3(i)(5)(v), (vi) & (vii).
 
(g) "Code" means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
 
(h) "Committee" means a committee appointed by the Board pursuant to Section 3
of the Plan.
 
(i) "Company" means Dollar Tree, Inc., a Virginia corporation, or any successor
corporation thereto.
 
(j) "Consultant" means a natural person engaged to provide consulting or
advisory services (other than as an Employee or a Director) to a Member Company.
 
(k) "Covered Employee" means an Employee who is a "covered employee" as defined
under Section 162(m).
 
(l) "Director" means a member of the Board.
 
(m) "Disability" means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.
 
(n) "Dividend Equivalent Right" means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by the Plan, to receive a
credit for the account of such Participant in an amount equal to the cash
dividends paid on one share of Stock for each share of Stock represented by an
Award held by such Participant.
 
(o) "Employee" means any natural person treated as a common law employee in the
personnel records of a Member Company.  The Company shall determine in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be.  For purposes of an individual’s
rights, if any, under the terms of the Plan as of the time of the Company’s
determination of whether or not the individual is an Employee, all such
determinations by the Company shall be final, binding and conclusive as to such
rights, if any, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination as to such
individual’s status as an Employee.   Service as a Director or payment of a
director’s fee by a Member Company shall not be sufficient to constitute
"employment" by a Member Company.
 
(p) "Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
(q) "Fair Market Value" means, as of any date, the value of a share of Stock
determined as follows:
 
(i) If the principal market for the Stock is a national securities exchange or
the NASDAQ Stock Market, then the "Fair Market Value" as of that date shall be
the closing sale price of the Stock on the principal exchange or market on which
the Stock is then listed or admitted to trading on such date.
 
(ii) If sale prices are not available or if the principal market for the Stock
is not a national securities exchange and the Stock is not quoted on the NASDAQ
Stock Market, the average between the highest bid and lowest asked prices for
the Stock on such day as reported on the NASDAQ OTC Bulletin Board Service or by
the National Quotation Bureau, Incorporated or a comparable service.
 
(iii) If the day is not a business day, and as a result, paragraphs (i) and (ii)
next above are inapplicable, the Fair Market Value of the Stock shall be
determined as of the immediately preceding business day.  If paragraphs (i) and
(ii) next above are otherwise inapplicable, then the Fair Market Value of the
Stock shall be determined in good faith by the Committee subject to the
applicable requirements, if any, of Section 409A of the Code.
 
(r) "Incentive Stock Option" means an Option intended to qualify (as set forth
in the Award Agreement) as an incentive stock option within the meaning of
Section 422(b) of the Code.
 
(s) "Insider" means an Officer, a Director of the Company or other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.
 
(t) "Insider Trading Policy" means the written policy of the Company pertaining
to the purchase, sale, transfer or other disposition of the Company’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities.
 
(u) "Member Company" or "Member Companies" means the Company, any Parent
Corporation or Subsidiary Corporation and, to the extent designated by the
Board, any Affiliate.
 
(v) "Net-Exercise" means a procedure by which the Participant will be issued a
number of whole shares of Stock upon the exercise of an Option determined in
accordance with the following formula:
 
 
N = X(A-B)/A, where
 
 
"N" = the number of shares of Stock to be issued to the Participant upon
exercise of the Option;
 
 
"X" = the total number of shares with respect to which the Participant has
elected to exercise the Option;
 
 
"A" = the Fair Market Value of one (1) share of Stock determined on the exercise
date; and
 
 
"B" = the exercise price per share (as defined in the Participant’s Award
Agreement)
 
(w) "Non-Employee Director" means a Director who, as of the day following each
year’s date of the annual shareholders meeting, is not an Employee of a Member
Company or an Affiliate.
 
(x) "Non-Employee Director Option" means a Nonstatutory Stock Option granted to
a Non-Employee Director under Section 6.7 of the Plan.
 
(y) "Nonstatutory Stock Option" means an Option not intended to be (as set forth
in the Award Agreement), or which does not qualify as, an incentive stock option
within the meaning of Section 422(b) of the Code.
 
(z) "Officer" means any person designated by the Board as an officer of the
Company or a Member Company.
 
(aa) "Option" means a right granted under Section 6 to purchase Stock pursuant
to the terms and conditions of the Plan.
 
(bb) "Parent Corporation" means any present or future "parent corporation" of
the Company, as defined in Section 424(e) of the Code.
 
(cc) "Participant" means any eligible person under Section 5 who has one or more
outstanding Awards.
 
 
 

--------------------------------------------------------------------------------

 
(dd) "Performance Bonus" means an Award of a cash bonus under Section 10 of the
Plan.
 
(ee) "Performance Criteria" means one or more criteria that the Committee shall
select for purposes of setting performance goals for a Performance Period.  The
Performance Criteria that will be used to establish such performance goals may
be based on any one of, or combination of, the following relating to a Member
Company or Affiliate:  (i) earnings per share; (ii) earnings (including EBIT or
EBITDA); (iii) net earnings; (iv) total shareholder return; (v) return on
equity; (vi) return on assets; (vii) return on investment; (viii) return on
capital employed; (ix) operating margin; (x) gross margin; (xi) operating
income; (xii) pre-tax profit; (xiii) operating cash flow; (xiv) revenue; (xv)
revenue growth; (xvi) expenses; (xvii) improvement in or attainment of expense
levels; (xviii) improvement in or attainment of working capital levels; (xix)
economic value added; (xx) market share; (xxi) cash flow per share; (xxii) share
price performance; and (xxiii) debt reduction. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement only as specified in writing by the Committee.
 
(ff) "Performance Period" means one or more fiscal years of the Company, or such
other specific period of time set by the Committee, over which the attainment of
one or more performance goals will be measured for the purpose of determining a
designated Covered Employee’s right to and the payment of an Award.
 
(gg) "Restricted Stock Award" means an Award of Stock subject to such
restrictions and Vesting Conditions as established by the Committee pursuant to
Section 8 of the Plan.
 
(hh) "Restricted Stock Unit" means a right granted to a Participant pursuant to
Section 9 of the Plan to receive the value of a share of Stock on a date
determined in accordance with the provisions of Section 9 and the Participant’s
Award Agreement.
 
(ii) "Rule 16b-3" means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.
 
(jj) "Section 162(m)" means Section 162(m) of the Code and any successor
provision.
 
(kk) "Section 409A" means Section 409A of the Code and any successor provision.
 
(ll) "Section 409A Deferred Compensation" means compensation provided pursuant
to the Plan that constitutes deferred compensation subject to and not exempted
from the requirements of Section 409A.
 
(mm) "Securities Act" means the Securities Act of 1933, as amended.
 
(nn) "Service" means a Participant’s employment or service with the Member
Companies, whether in the capacity of an Employee, a Director or a
Consultant.  Unless otherwise determined by the Committee, a Participant’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant provides service to the Member Companies or a
transfer between Member Companies, provided that there is no interruption or
termination of the Participant’s Service.  Furthermore, a Participant’s Service
shall not be deemed to have terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company;
provided that for purposes of determining whether an Option is an Incentive
Stock Option, an Employee’s Service will be treated as terminating three (3)
months after such Employee went on a leave (or for an Employee with a
Disability, one (1) year after such Employee went on leave), unless such
Employee’s right to return to active employment is guaranteed by statute or
contract.  Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, a leave of absence shall not be treated as Service
for purposes of determining vesting under the Participant’s Award Agreement.  A
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the corporation for which the Participant
performs Service ceasing to be a Member Company.  Subject to the foregoing, the
Company, in its discretion, shall determine whether the Participant’s Service
has terminated and the effective date of and reason for such termination.
 
(oo) "Stock" means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.5.
 
(pp) "Stock Appreciation Right" means an Award, granted alone or in tandem with
an Option, that pursuant to Section 7 of the Plan is designated as a Stock
Appreciation Right.
 
(qq) "Stock Award" means any Option, Stock Appreciation Right, Restricted Stock
Award, and Restricted Stock Unit or, to the extent designated by the Committee
in an Award Agreement, any Performance Unit or Other Award.
 
(rr) "Subsidiary Corporation" means any present or future "subsidiary
corporation" of the Company, as defined in Section 424(f) of the Code.
 
(ss) "Vesting Conditions" mean those conditions established in accordance with
the Plan prior to the satisfaction of which shares subject to an Award remain
subject to forfeiture or a repurchase option in favor of the Company upon the
Participant’s termination of Service.
 
2.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
"or" is not intended to be exclusive, unless the context clearly requires
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
3.    Administration.
 
3.1 Committee.  The authority to operate and administer the Plan shall be vested
in a committee appointed by the Board.  The Committee shall consist solely of
two or more members of the Board who are "outside directors" as defined under
Section 162(m), "non-employee directors" as defined under Rule 16b-3, and meet
such independence, or other required listing standards, of any applicable
securities exchange that is the principal trading market for the Stock or such
other requirements of applicable law as the Board determines in its discretion
from time to time are necessary for the Committee to administer of the Plan. The
initial Committee will be the Compensation Committee of the Board.  If, at any
time, there is no committee of the Board then authorized or properly constituted
to administer the Plan, the Board shall exercise all of the powers of the
Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers of the Committee at any time.
 
3.2 Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions and limitations of the Plan, the Committee
shall have the full and final power and authority, in its discretion:
 
(a) To select from the persons eligible under Section 5.1 those who will receive
Awards under the Plan;
 
(b) To determine the type of Award granted, the time or times at which Awards
shall be granted and the number of shares of Stock to be subject to each Award;
 
(c) To determine the Fair Market Value of shares of Stock pursuant to the terms
of the Plan;
 
(d) To determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares of Stock acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares of
Stock pursuant to any Award; (ii) the method of payment for shares purchased
pursuant to any Award; (iii) the method for satisfaction of any tax withholding
obligation arising in connection with an Award, including by the withholding or
delivery of shares of Stock; (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto;
(v) the time of the expiration of any Award, (vi) the effect of the
Participant’s termination of Service on any of the foregoing; and (vii) all
other terms, conditions and restrictions applicable to any Award or shares of
Stock acquired pursuant thereto not inconsistent with the terms of the Plan;
 
(e) To determine whether an Award will be settled in shares of Stock, cash, or
in any combination thereof;
 
(f) To approve from time to time the form of any documents, including but not
limited to one or more forms of Award Agreement as it deems advisable for use in
the operation and administration of the Plan;
 
(g) To amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired upon
the exercise thereof;
 
(h) To accelerate, continue, extend or defer the exercisability of any Award or
the vesting of any shares acquired upon the exercise thereof, including with
respect to the period following a Participant’s termination of Service;
 
(i) To prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and
 
(j) To correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.
 
In controlling and managing the operation and administration of the Plan, the
Committee shall take action in a manner that conforms to the Articles of
Incorporation and By-Laws of the Company and any applicable state corporate
law.  All questions of interpretation of the Plan, of any Award Agreement or of
any other form of agreement or other document employed by the Company in the
administration of the Plan or of any Award shall be determined by the Committee
and such determinations shall be final, binding and conclusive upon all persons
having an interest in the Plan or such Award.  Any and all actions, decisions
and determinations taken or made by the Committee in the exercise of its
discretion pursuant to the Plan, an Award Agreement or other agreement
thereunder shall be final, binding and conclusive upon all persons having an
interest therein.
 
3.3 Delegation By Committee.  Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any portion of its responsibilities and powers to any
Officer selected by it; provided it may not delegate authority to grant Awards
to Covered Employees or Insiders except to the extent such delegation complies
with Section 162(m) or Rule 16b-3, as applicable.  To the extent the Committee
delegates authority to any Officer, or any sub-committee containing one or more
Officers, to grant Awards to Employees, who are neither Covered Employees nor
Insiders, such Officer shall not participate in any decision regarding any grant
of an Award to himself or herself.  Any allocation or delegation of authority by
the Committee may be revoked by the Committee at any time.
 
 
 

--------------------------------------------------------------------------------

 
3.4 Information to be Furnished to Committee.  The Company and Member Companies
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Member Companies as to a Participant's employment, termination of employment,
leave of absence, reemployment and compensation shall be conclusive on all
persons unless determined to be incorrect.  Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.
 
4.    Shares Subject to Plan.
 
4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2 and 4.5, the aggregate number of shares of Stock that may be
delivered under the Plan to Participants and their beneficiaries shall be equal
to the sum of (i) Two Million (2,000,000) shares of Stock; (ii) any shares of
Stock available for future awards under the Prior Plans after the Approval Date;
and (iii) any shares of Stock that are represented by awards granted under the
Prior Plans which are forfeited, expire or are cancelled without delivery of
shares of Stock, or which result in the forfeiture of the shares of Stock back
to the Company, after the Approval Date.  The shares of Stock to which Stock
Awards may be made shall consist of currently authorized but unissued shares,
treasury shares, shares of Stock acquired by the Company, including shares
purchased on the open market or in private transactions, or any combination
thereof.
 
4.2 Share Counting.  To the extent any shares of Stock of an outstanding Stock
Award are not delivered to a Participant or beneficiary because for any reason
all or part of a Stock Award is forfeited or cancelled, or if shares of Stock
acquired pursuant to a Stock Award subject to forfeiture or repurchase are
forfeited or repurchased by the Company for an amount not greater than the
Participant’s purchase price, then the shares of Stock allocable to the
terminated portion of such Stock Award or such forfeited or repurchased shares
of Stock shall not be deemed to have been delivered for purposes of determining
the aggregate number of shares of Stock under Section 4.1 that may be delivered
to Participants and their beneficiaries.  Shares of Stock shall not be deemed to
have been delivered pursuant to the Plan with respect to any portion of a Stock
Award that is settled in cash.  If the exercise price of any Option granted
under the Plan or a Prior Plan is paid by tender to the Company, or attestation
to the ownership, of shares of Stock owned by the Participant, or by means of a
Net-Exercise, solely the net number of shares of Stock actually delivered to the
Participant shall be deemed delivered for purposes of determining the maximum
number of shares deliverable under Section 4.1.  Shares of Stock withheld or
reacquired by the Company in satisfaction of tax withholding obligations
pursuant to Section 15 shall again be available for delivery under the Plan and
shall not reduce the number of shares available under Section 4.1.
 
4.3 Limitations.  The following limitations are imposed on the applicable Awards
granted under the Plan:
 
(a) The maximum aggregate number of shares of Stock available to grant Incentive
Stock Options to Employees shall be Four Hundred and Fifty Thousand (450,000)
shares. To the extent required under the Code, the maximum number of shares of
Stock available to grant Incentive Stock Options shall not be adjusted as
required under Section 4.2 of the Plan.
 
(b) The maximum number of shares available to grant Options or Stock
Appreciation Rights to any one individual shall be Four Hundred and Fifty
Thousand (450,000) shares during any one fiscal year period.  If an Option is
granted in tandem with a Stock Appreciation Right, such that the exercise of the
Option or Stock Appreciation Right with respect to a share of Stock cancels the
tandem Stock Appreciation Right or Option right, respectively, with respect to
such share, the tandem Option and Stock Appreciation Right with respect to each
share of Stock shall be counted as covering but one share of Stock for purposes
of applying the limitations of this paragraph (b).
 
(c) For Restricted Stock Awards and Restricted Stock Unit Awards that are
intended to be "performance-based compensation" (as that term is used for
purposes of Code section 162(m)), no more than Two Hundred and Fifty Thousand
(250,000) shares of Stock may be subject to such Awards granted to any one
individual during any one fiscal year period.  If, after shares have been
earned, the delivery is deferred, any additional shares attributable to
dividends during the deferral period shall be disregarded.
 
(d) For Performance Unit Awards that are intended to be "performance-based
compensation" (as that term is used for purposes of Code section 162(m)), no
more than Five Million Dollars ($5,000,000)  may be subject to such Awards
granted to any one individual during any one fiscal year period.  If, after
amounts have been earned with respect to Performance Unit Awards, the delivery
of such amounts is deferred, any additional amounts attributable to earnings
during the deferral period shall be disregarded.
 
 
 

--------------------------------------------------------------------------------

 
(e) For Performance Bonuses that are intended to be "performance-based
compensation" (as that term is used for purposes of Code Section 162(m)), no
more than Five Million Dollars ($5,000,000) shall be payable to any one
individual for a fiscal year; provided, however, that the maximum Performance
Bonus payable to any eligible individual that becomes designated for a
Performance Bonus after beginning of a Performance Period shall be reduced on a
pro rata basis for the number of days during the fiscal year that the individual
was not a Covered Employee designated by the Committee as eligible for a
Performance Bonus.
 
(g)              For Option grants to Non-Employee Directors under Section 6.7
of the Plan, no more than Seven Hundred and Fifty Thousand (750,000) shares of
Stock shall be available for such grants and the number of shares subject to
Options granted to each Non-Employee Director on each Grant Date (as defined
under Section 6.7) shall be Thirteen Thousand Five Hundred (13,500); provided,
however, that the Board may reduce this amount or adopt a formula to determine
the number of shares subject to Options to be granted; provided, further, that
the number of such shares may not be increased over Thirteen Thousand Five
Hundred (13,500) without shareholder approval.  Options which may be granted to
Non-Employee Directors pursuant to Section 6.7 of the Plan are in addition to
any Options which may also be issued to such Non-Employee Directors in lieu of
annual fee payments under this Plan.
 
(h)              The foregoing limitations will be adjusted proportionately in
connection with any adjustments described in Section 4.5 below.
 
4.4 Performance Criteria. The Committee may designate whether any Award being
granted to any Participant is intended to be "performance-based compensation" as
defined under Section 162(m).  Any payment of cash, right to shares of Stock or
any other distribution of property under any Award designated as
performance-based compensation shall be conditioned on the attainment by a
Participant of one or more pre-established objective performance goals which
shall be set by the Committee based on the Performance Criteria in accordance
with the requirements of Section 162(m).  No Award that is designated as
"performance-based compensation" by the Committee under the terms of the Plan
shall be provided or paid to any Participant unless and until the material terms
of the Plan have been disclosed and approved by the shareholders of the Company
as required from time to time under Treasury Regulation Section 1.162-27(e)(4)
or such applicable successor provisions.
 
4.5 Adjustments for Changes in Capital Structure. The existence of the Plan, any
Award or any Award Agreement shall not affect or restrict the right or power of
the Company or its shareholders to make or authorize a corporate transaction or
event such as a stock dividend, recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination or other
similar corporate transaction or event affecting the Stock with respect to which
Awards have been or may be issued under the Plan (any such transaction or event,
a "Transaction").  To prevent the dilution or enlargement of benefits or
potential benefits intended to be made available under the Plan, in the event of
any change to the Stock effected without receipt of consideration through a
Transaction, then the Committee shall, in such manner as the Committee deems
equitable: (A) make a proportionate adjustment in (a) the maximum number and
type of securities as to which Awards may be granted under this Plan, (b) the
number and type of securities subject to outstanding Awards, (c) the grant or
exercise price with respect to any such Award, (d) the performance targets and
goals appropriate to any outstanding Awards, and (e) the per individual
limitations on the number of securities that maybe awarded under the Plan (any
such adjustment, an "Antidilution Adjustment"); provided, in each case, that
with respect to Incentive Stock Options, no such adjustment shall be authorized
to the extent that such adjustment would cause such Options to violate Section
422(b) of the Code or any successor provision; with respect to all Options, no
such adjustment shall be authorized to the extent that such adjustment violates
the provisions of Treasury Regulation 1.424-1; with respect to all Awards, no
adjustment shall be authorized to the extent such adjustment would violate
Section 409A or any successor provisions; with respect to all Awards, no such
adjustment shall violate the requirements applicable to Awards intended to
qualify for exemption under Section 162(m) of the Code; and the number of shares
of Stock subject to any Award denominated in shares shall always be a whole
number; or (B) cause any Award outstanding as of the effective date of the
Transaction to be cancelled in consideration of a cash payment or alternate
Award (whether from the Company or another entity that is a participant in the
Transaction) or a combination thereof made to the holder of such cancelled Award
substantially equivalent in value to the fair market value of such cancelled
Award.  The determination of fair market value shall be made by the Committee or
the Board, as the case may be, in their sole discretion.  Any fractional share
resulting from an adjustment pursuant to this Section shall be rounded down to
the nearest whole number, and the exercise price per share shall be rounded up
to the nearest whole cent.  In no event may the exercise price of any Award be
decreased to an amount less than the par value, if any, of the stock subject to
the Award.  For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as effected without receipt of
consideration by the Company. Any adjustments made hereunder shall be binding on
all persons having an interest herein.
 
5.    Eligibility.
 
5.1 Persons Eligible for Awards.  Employees, Consultants and Directors are
eligible to receive Awards under the Plan.  Notwithstanding the foregoing,
Incentive Stock Options may be granted solely to Employees; solely Non-Employee
Directors may be granted Options under Section 6.7 of the Plan; and Performance
Bonuses may be granted solely to Covered Employees.  In the case of the grant of
an Incentive Stock Option, a person who owns more than 10% of the total combined
voting power of all classes of outstanding stock of the Company or a Parent
Corporation or any Subsidiary Corporation shall not be eligible to hold such
Incentive Stock Option unless (i) the exercise price of such Incentive Stock
Option is at least 110% of the Fair Market Value of a share of Stock on the date
of grant, and (ii) such Incentive Stock Option by its terms is not exercisable
after the expiration of five years from the date of grant.  For purposes of the
previous sentence, in determining stock ownership, the attribution rules of
Section 424(d) of the Code shall be applied.
 
 
 

--------------------------------------------------------------------------------

 
5.2 Participation in Plan. Awards are granted solely at the discretion of the
Committee.  Eligible persons may be granted more than one Award.  However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.
 
6.    Stock Options.
 
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  The provisions of the various Award Agreements entered into under
the Plan need not be identical.  The Award Agreement shall also specify whether
the Option is an Incentive Stock Option or a Nonstatutory Stock Option.  If an
Option is not designated as an Incentive Stock Option, then the Option shall be
a Nonstatutory Stock Option.  No Option shall provide for payment of Dividend
Equivalents.  Award Agreements evidencing Options may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
 
6.1 Exercise Price. Except as otherwise provided in Section 5.1 of the Plan, the
exercise price for each Option shall be established in the discretion of the
Committee; provided, however, that the exercise price per share for an Option
shall be not less than one hundred percent (100%) of the Fair Market Value of a
share of Stock on the effective date of grant of the Option.  Repricing of
Options after the date of grant shall not be permitted.  Notwithstanding the
foregoing, an Option may be granted with an exercise price lower than the
minimum exercise price set forth above if such Option is granted pursuant to an
assumption or substitution for another option in a manner that would qualify
under the provisions of Section 424(a) of the Code.
 
6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, Performance Criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option.  Subject to the
foregoing, unless otherwise specified by the Committee in an Award Agreement,
any Option granted hereunder shall terminate ten (10) years after the effective
date of grant of the Option, unless earlier terminated in accordance with its
provisions.  Notwithstanding the foregoing, no Option granted to an Employee who
is a non-exempt employee for purposes of the Fair Labor Standards Act shall be
first exercisable for any shares of Stock until at least six months following
the date of grant of the Option.
 
6.3 $100,000 Limitation. To the extent that the aggregate Fair Market Value of
shares of Stock (at the time of grant) with respect to which Incentive Stock
Options are exercisable for the first time by an Employee in any one calendar
year exceeds One Hundred Thousand Dollars ($100,000), the Options or portion of
such Options that exceed such limitation (applied in the order in which the
Options are granted) shall be treated as Nonstatutory Stock Options
notwithstanding any contrary provision in the Award Agreement(s).
 
6.4 Payment of Exercise Price. Except as otherwise provided below, the full
exercise price for the shares of Stock being exercised must be paid in cash or
by check or cash equivalents on the date of exercise.  The Committee may approve
and set forth in an Award Agreement additional forms of payment, which may
include any one, or a combination of, the following:
 
(a) Tender or Attestation of Shares. All or part of the exercise price of an
Option may be paid by tendering, either by actual delivery or by attestation,
shares of Stock already owned by the Participant.  The Committee shall determine
in its sole discretion from time to time the acceptable methods of tendering or
attesting to shares of Stock to pay all or part of the exercise price of an
Option.  For purposes of determining the amount of the exercise price satisfied
through tender or attestation of shares, the shares shall be valued on the date
the shares are tendered or attested to in the method approved by the Committee.
 
(b) Broker Assisted Cashless Exercise.  To the extent the Company has
established and maintains a cashless exercise program with a securities
brokerage firm, a Participant may exercise an Option through a cashless exercise
in accordance with the policies and procedures established from time to time in
the sole discretion of the Committee.  The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a cashless exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.
 
(c) Net Exercise. By delivering to the Company a properly executed notice, in
the form approved by the Committee from time to time in its sole discretion,
electing a Net Exercise.
 
 
 

--------------------------------------------------------------------------------

 
(d) Other Methods. The exercise price may be paid using such other methods of
payment as the Committee, in its sole discretion, deems appropriate from time to
time.
 
6.5 Effect of Termination of Service.
 
(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee in an
Award Agreement, an Option shall terminate immediately upon the Participant’s
termination of Service to the extent that it is then unvested and shall be
exercisable after the Participant’s termination of Service to the extent it is
then vested only during the applicable time period determined in accordance with
this Section and thereafter shall terminate:
 
(i) Disability.  If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the date of expiration of the Option’s term as set forth
in the Award Agreement evidencing such Option.
 
(ii) Death.  If the Participant’s Service terminates because of the death of the
Participant, then the Option, to the extent unexercised and exercisable for
vested shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the date of
expiration of the Option’s term as set forth in the Award Agreement evidencing
such Option.
 
(iii) Termination for Cause.  Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause or if,
following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause, the Option shall terminate in its entirety
and cease to be exercisable immediately upon such termination of Service or such
act.
 
(iv) Other Termination of Service.  If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the date of
expiration of the Option’s term as set forth in the Award Agreement evidencing
such Option.
 
(b) Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, if
the exercise of an Option within the applicable time periods set forth in
Section 6.5(a) is prevented by the provisions of Section 14 below, the Option
shall remain exercisable until thirty (30) days after the date such exercise
first would no longer be prevented by such provisions, but in any event no later
than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option.
 
6.6 Transferability of Options.  Except as otherwise provided in Section 6.7
below, during the lifetime of the Participant, an Option shall be exercisable
only by the Participant or the Participant’s guardian or legal
representative.  An Option shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiaries,
except transfer by will or by the laws of descent and distribution or by
beneficiary form filed with the Company pursuant to Section 19.5 of the
Plan.  Notwithstanding the foregoing, to the extent permitted by the Committee,
in its discretion, and set forth in the Award Agreement evidencing such Option,
an Option shall be assignable or transferable by gift or domestic relations
order to a Participant’s "family members" as permitted in the General
Instructions to Form S-8 under the Securities Act.
 
6.7 Non-Employee Director Options.
 
(a) Grant Dates.  In the event the Committee (or if required by applicable law,
the Board) determines to provide for Non-Employee Director Stock Options, such
Options shall be granted automatically to each Non-Employee Director on the
business day following each year’s annual shareholders meeting date (the "Grant
Date"); provided, however, in any event a grant to a Non-Employee Director who
was an Employee at any time during the same calendar year as the Grant Date
shall be made solely at the discretion of the Committee.  Any Non-Employee
Director first elected as a Director after the Grant Date but before the next
annual shareholders meeting shall be granted an Option as the Board shall
determine in its sole discretion, but in any case covering no more than twice
the number of shares granted to Non-Employee Directors on the most recent Grant
Date.  The Grant Date for an Option granted to a newly elected Non-Employee
Director shall be the date of such Director’s election to the Board, and the
exercise price of such Option shall be the Fair Market Value of a share of Stock
on such Grant Date.
 
 
 

--------------------------------------------------------------------------------

 
(b) Exercise Price.  The exercise price per share of Stock covered by each
Non-Employee Director Option shall be the Fair Market Value on the Grant Date
for a share of Stock.  Repricing of Non-Employee Director Options after the
Grant Date shall not be permitted.
 
(c) Term.  Unless otherwise determined by the Committee, Non-Employee Director
Options shall vest and become exercisable immediately, subject to the provisions
of the Plan.  Except as otherwise provided in Section 6.7(d), Non-Employee
Director Options will expire ten (10) years after the Grant Date.
 
(d) Termination.  In the event that a Non-Employee Director’s Service on the
Board ceases due to death, disability or Retirement, all outstanding options
then held by the Director shall remain exercisable for a period of ten (10)
years after the date such option is granted.  Retirement shall mean resignation
from the Board after completing seven (7) years of Service and attaining age 59
1/2.  Except as otherwise provided by the Board, in the event that a
Non-Employee Director’s Service on the Board ceases due to resignation, or other
voluntary removal, vested and exercisable shares shall remain exercisable for a
period of one (1) year following the cessation of Service.  In any event, if a
Non-Employee Director is involuntarily removed for breach of duty or other
Cause, all vested and exercisable Non-Employee Director Options are immediately
forfeit.  For purposes of this Section 6.7, the Committee will determine in its
sole discretion whether a Non-Employee Director has terminated Service due to
disability.
 
(e) Nonstatutory Stock Options.  Options granted under this Section 6.7 of the
Plan shall be solely Nonstatutory Stock Options.
 
(f) Transferability. Subject to Board approval, the Board may provide that all
or a portion of a Non-Employee Director Option may be granted upon terms that
permit transfer of the Option in a form and manner determined by the Board.  Any
person to whom a Non-Employee Director Option is transferred pursuant to this
Section 6.7(f) shall agree in writing to be bound by the terms of the Plan and
the Award Agreement for such Non-Employee Director Option as if such transferee
had been the original grantee thereto and to execute and/or deliver to the Board
any documents as may be requested by the Board from time to time.
 
(g) Exercise/Notices. Notwithstanding any provision to the contrary in this
Section 6, exercise of a Non-Employee Director Option shall be made solely by
written notice delivered to the Secretary of the Company.  Any written notice
required with respect to a Non-Employee Director Option shall be addressed to
the Secretary of the Company and shall become effective when it is received by
the Company.
 
7.    Stock Appreciation Rights.
 
Subject to the terms and conditions of the Plan, Stock Appreciation Rights shall
be evidenced by Award Agreements specifying the terms and conditions for such
Award in such form as the Committee shall from time to time establish.  The
provisions of the various Award Agreements entered into under the Plan need not
be identical.  The Award Agreement for a Stock Appreciation Right will set forth
the exercise price, term of the Stock Appreciation Right, the conditions of
exercise, vesting and such other terms and conditions as the Committee shall
determine in its sole discretion.  A Stock Appreciation Right may be granted
alone, in addition to other Awards or in tandem with an Option.  No Stock
Appreciation Award shall provide for the payment of Dividend Equivalents.  Award
Agreements evidencing Stock Appreciation Rights may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
 
7.1 Exercise Price.   The exercise price of each Stock Appreciation Right shall
be established by the Committee or shall be determined by a method established
by the Committee at the time the Stock Appreciation Right is granted; except
that the exercise price shall not be less than 100% of the Fair Market Value of
a share of Stock on the date of grant.  Repricing of Stock Appreciation Rights
after the date of grant shall not be permitted.
 
7.2 Term.  No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Award Agreement.
 
7.3 Exercise of Stock Appreciation Right.  Stock Appreciation Rights shall be
exercised by providing written or electronic notice to the Company based on such
terms and conditions as shall be set forth in the Award Agreement in the sole
discretion of the Committee.
 
7.4 Payment Under Stock Appreciation Right.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying together (a) and (b) below:
 
(a) The difference between the Fair Market Value of a share of Stock on the date
of exercise and the Fair Market Value of a share of Stock on the date of grant
of the Stock Appreciation Right.
 
(b) The number of shares of Stock with respect to which the Stock Appreciation
Right is being exercised.
 
At the discretion of the Committee, settlement upon exercise of all or part of a
Stock Appreciation Right may be paid in cash, in shares of Stock, or in any
combination of both.
 
 
 

--------------------------------------------------------------------------------

 
7.5 Tandem with Options.  A Stock Appreciation Right granted in tandem with an
Option may be granted at the same time as the Option and shall cover the same or
a different number of shares of Stock as the tandem Option but shall have the
same exercise price and be exercisable at the same time and to the same extent
as the tandem Option.  Upon exercise of a Stock Appreciation Right granted in
tandem with an Option, the related Option shall be cancelled automatically to
the extent of the  number of the shares of Stock exercised in the tandem Stock
Appreciation Right, and if an Option granted in tandem with a Stock Appreciation
Right is exercised, the tandem Stock Appreciation Right shall be cancelled
automatically to the extent of the number of shares of Stock exercised in the
tandem Option.
 
7.6 Termination of Service.  In the event of a Participant’s termination of
Service, the Participant may exercise his or her Stock Appreciation Right to the
extent set forth in the Award Agreement, but in no event after the date the term
of such Stock Appreciation Right expires.  If, after termination of Service, a
Participant does not exercise his or her Stock Appreciation Right within the
time period specified in the Award Agreement or by the applicable expiration
date, the Stock Appreciation Right shall terminate.
 
8.    Restricted Stock Awards.
 
Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  Restricted Stock Awards may be granted upon
such conditions as the Committee shall determine, including, without limitation,
upon the attainment of one or more performance goals.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:
 
8.1 Vesting and Restrictions on Transfer.  Shares of Stock issued pursuant to
any Restricted Stock Award shall be made subject to Vesting Conditions based
upon the satisfaction of such Service requirements, conditions, restrictions or
performance goals as shall be established by the Committee and set forth in the
Award Agreement evidencing such Award.  Subject to the provisions of Section 14
of the Plan, Vesting Conditions that are performance based shall not lapse for a
minimum period of one (1) year, and Vesting Conditions that are
non-performance-based shall not lapse in full for a minimum period of three (3)
years.  Non-performance-based Vesting Conditions may lapse ratably over such
three (3) year period as determined in the discretion of the Committee and set
forth in an Award Agreement.  During any period in which shares acquired
pursuant to a Restricted Stock Award remain subject to Vesting Conditions, such
shares may not be sold, exchanged, transferred, pledged, assigned or otherwise
disposed of other than as permitted under Sections 4.5 or 14 of the Plan or in
the applicable Award Agreement.  The Committee, in its discretion, may provide
in an Award Agreement that upon the occurrence of one or more events or
conditions that all or part of the Vesting Conditions shall be satisfied early
and that the transfer restrictions shall lapse with respect to all or part of
the shares of Stock subject to the Award.  The Committee, in its discretion, may
provide in any Award Agreement evidencing a Restricted Stock Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to such
Restricted Stock Award would otherwise occur on a day on which the sale of such
shares would violate the provisions of the Insider Trading Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Insider
Trading Policy.  Upon request by the Company, each Participant shall execute any
agreement evidencing the transfer restrictions under this Section 8 prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all certificates representing shares of Stock acquired hereunder for the
placement on such certificates or appropriate legends evidencing any such
transfer restrictions.
 
8.2 Voting Rights; Dividends and Distributions.  Except as provided in this
Section 8.2, Section 8.3 and any Award Agreement, during any period in which
shares acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a shareholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such
shares.  However, in the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.5, any and all new,
substituted or additional securities or other property (other than normal cash
dividends) to which the Participant is entitled by reason of the Participant’s
Restricted Stock Award shall be immediately subject to the same Vesting
Conditions and transfer restrictions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.  To the extent that any portion of a Restricted Stock
Award is contingent on the achievement of one or more Vesting Conditions, then
any cash dividends payable with respect to shares of Stock subject to the
Restricted Stock Award shall be held by the Company and shall not be paid to the
Participant unless such shares of Stock become vested under the terms of the
Restricted Stock Award.
 
8.3 Effect of Termination of Service.  Unless otherwise provided by the
Committee in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any shares acquired by the Participant
pursuant to a Restricted Stock Award which remain subject to Vesting Conditions
as of the date of the Participant’s termination of Service.
 
 
 

--------------------------------------------------------------------------------

 
8.4 Nontransferability of Restricted Stock Award Rights.  Rights to acquire
shares of Stock pursuant to a Restricted Stock Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiaries, except transfer by will or the laws of descent and
distribution or by a valid beneficiary designation filed with the Company
pursuant to Section 19.5 of the Plan.  All rights with respect to a Restricted
Stock Award granted to a Participant hereunder shall be exercisable during his
or her lifetime only by such Participant or the Participant’s guardian or legal
representative.
 
9.    Restricted Stock Unit Awards.
 
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  The Company may settle payment
under a Restricted Stock Unit in cash, shares of Stock or a combination of
both.  Award Agreements evidencing Restricted Stock Units may incorporate all or
any of the terms of the Plan by reference and shall comply with and be subject
to the following terms and conditions:
 
9.1 Grant of Restricted Stock Unit Awards.  Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more performance goals.
 
9.2 Purchase Price.  No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of settling a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to a
Member Company or for its benefit.  Notwithstanding the foregoing, if required
by applicable state corporate law, the Participant shall furnish consideration
in the form of cash or past services rendered to a Member Company or for its
benefit having a value not less than the par value of the shares of Stock issued
upon settlement of the Restricted Stock Unit Award.
 
9.3 Vesting.  Restricted Stock Unit Awards may be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance goal as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  Subject to the
provisions of Section 14 of the Plan, Vesting Conditions that are performance
based shall not lapse for a minimum period of one (1) year, and Vesting
Conditions that are non-performance-based shall not lapse in full for a minimum
period of three (3) years.  Non-performance-based Vesting Conditions may lapse
ratably over such three (3) year period as determined in the discretion of the
Committee and set forth in an Award Agreement.  The Committee, in its
discretion, may provide in an Award Agreement that upon the occurrence of one or
more events or conditions that all or part of the Vesting Conditions shall be
satisfied early.  The Committee, in its discretion, may provide in any Award
Agreement evidencing a Restricted Stock Unit Award that if the satisfaction of
Vesting Conditions with respect to any shares subject to the Award would
otherwise occur on a day on which the sale of such shares would violate the
provisions of the Insider Trading Policy, then satisfaction of the Vesting
Conditions automatically shall be determined on the next trading day on which
the sale of such shares would not violate the Insider Trading Policy.
 
9.4 Voting Rights, Dividend Equivalent Rights and Distributions.  Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to Dividend Equivalent Rights
with respect to the payment of cash dividends on Stock during the period
beginning on the date such Award is granted and ending, with respect to each
share subject to the Award, on the earlier of the date the Award is settled or
the date on which it is terminated.  Such Dividend Equivalent Rights, if any,
shall be paid by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Stock.  The
number of additional Restricted Stock Units (rounded down to the nearest whole
number) to be so credited shall be determined by dividing (a) the amount of cash
dividends paid on such date with respect to the number of shares of Stock
represented by the Restricted Stock Units previously credited to the Participant
by (b) the Fair Market Value per share of the Stock on such date.  Such
additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time as the
Restricted Stock Units originally subject to the Restricted Stock Unit
Award.  In the event of a dividend or distribution paid in shares of Stock or
other property or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.5, appropriate adjustments
shall be made in the Participant’s Restricted Stock Unit Award so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.
 
9.5 Effect of Termination of Service.  Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Restricted Stock
Unit Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
 
 
 

--------------------------------------------------------------------------------

 
9.6 Settlement of Restricted Stock Unit Awards.  Unless otherwise set forth by
the Committee in an Award Agreement, on the date on which Vesting Conditions
lapse or are otherwise satisfied with respect to Restricted Stock Units, the
Company shall issue to a Participant one (1) share of Stock (and/or any other
new, substituted or additional securities or other property pursuant to an
adjustment described in Section 4.5) or the cash equivalent of the Fair Market
Value of such share of Stock for each Restricted Stock Unit then becoming vested
or otherwise to be settled on such date, subject to the withholding of
applicable taxes, if any.
 
9.7 Nontransferability of Restricted Stock Unit Awards.  The right to receive
shares or payment pursuant to a Restricted Stock Unit Award shall not be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiaries, except transfer by will or by the laws of descent
and distribution or by filing a valid beneficiary designation with the Company
pursuant to Section 19.5 of the Plan.  All rights with respect to a Restricted
Stock Unit Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.
 
10.    Performance Bonuses.
 
10.1 Designation.  The Committee may, in its sole and absolute discretion,
designate one or more Covered Employees as eligible to receive a Performance
Bonus for a specific Performance Period.
 
10.2 Terms.  For each designated Covered Employee, within ninety (90) days after
the beginning of a Performance Period the Committee shall specify in writing the
terms and conditions for the payment of such Performance Bonus to each such
Covered Employee for the applicable Performance Period.  Such terms and
conditions shall (a) set forth objective performance goals related to one or
more Performance Criteria, (b) condition the payment of the Performance Bonus on
attaining the performance goals as required under Section 162(m), (c) describe
the method for computing the amount of the Performance Bonus if the performance
goals are met, and (d) set forth the applicable Performance Period.  The
performance goals may be stated in absolute terms, relative to comparison
companies or indices, as increases over past time periods, as ratios (such as
earnings per share), or as returns over a period of time, and the outcome of the
performance goals must be substantially uncertain at the time established by the
Committee.  No Performance Bonus will be paid unless the Covered Employee is
employed with the Company on the date the Performance Bonus is paid; provided,
however, the Committee may set forth in the written terms and conditions for the
payment of the Performance Bonus that the Performance Bonus will be paid upon
the Covered Employee’s death or Disability or upon a Change in Control.
 
10.3 Committee Certification.  As soon as reasonably practicable after the end
of each Performance Period, the Committee shall determine whether the stated
performance goal(s) for a Covered Employee have been attained and the amount of
the Performance Bonus to be paid to each Covered Employee for such Performance
Period and shall certify such determinations in writing.  The Committee, in
determining the amount of Performance Bonus actually paid to a Covered Employee,
shall not have the discretion to increase the amount of the Performance Bonus
that otherwise would be payable upon the attainment of the performance goals but
may decrease the amount of such Performance Bonus in its sole
discretion.  Notwithstanding the foregoing, this paragraph shall in no way be
construed to preclude the Committee from awarding separate discretionary cash
bonuses based on achievements by a Covered Employee that are not related to the
attainment of the performance goals upon which payment of the Performance Bonus
is conditioned.
 
10.4 Payment of Performance Bonuses.  Subject to any election duly and validly
made by a Covered Employee with respect to the deferral of all or a portion of
his or her Performance Bonus that complies with Section 409A, Performance
Bonuses shall be paid in cash no later than the 15th day of the third month of
the fiscal year of the Company immediately following the end of the Performance
Period; provided the Committee shall have sole discretion to determine when
during such period the payment shall be made.
 
10.5 Compliance with Section 162(m).  All Performance Bonuses paid under the
Plan are intended to be "performance-based compensation" under Section 162(m)
and the terms of this Plan and any designation or terms and conditions of any
payment set forth by the Committee shall be interpreted as necessary to comply
with Section 162(m).
 
11.   Performance Units.  Performance Units may be granted as the right to a
fixed or variable number of shares of Stock, a cash payment for the value of
such shares of Stock, or dollar denominated units subject to such Vesting
Conditions and time of payment as the Committee may determine and as shall be
set forth in an Award Agreement; provided; however, that the Vesting Conditions
shall not lapse for a minimum period of one (1) year.  Performance Units may be
paid upon attainment of the applicable performance goals in the Award Agreement
in shares of Stock, cash or a combination thereof, as determined in the
discretion of the Committee.
 
12.   Other Awards.  The Committee shall have authority to specify the terms and
provisions of other forms of equity-based, equity-related or cash Awards not
described above which the Committee determines to be consistent with the
purposes of the Plan and the interests of the Company and which may be granted
in tandem with, or independent of, other Awards under the Plan.
 
 
 

--------------------------------------------------------------------------------

 
13.    Standard Forms of Award Agreements.
 
13.1 Award Agreements.  Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Committee and as amended from time to time.  Any Award Agreement may consist
of an appropriate form of notice of grant and a form of agreement incorporated
therein by reference, or such other form or forms, including electronic media,
as the Committee may approve from time to time.
 
13.2 Authority to Vary Terms.  The Committee shall have the authority from time
to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan, the
Code, or applicable law.
 
14.    Change in Control.
 
14.1 Assumption or Substitution.  Except as otherwise specified in an applicable
Award Agreement, separate employment agreement or retention agreement, in the
event of a Change in Control, each outstanding Stock Award shall be assumed or
an equivalent option or award substituted by the successor corporation or a
parent or subsidiary of the successor corporation.  In the event that the
successor corporation refuses to assume or substitute for the Stock Awards, the
Committee may, in its discretion, provide for (a) the Participant to fully vest
in and have the right to exercise the Option or Stock Appreciation Right as to
all of the shares of Stock, including shares as to which it would not otherwise
be vested or exercisable, (b) all restrictions and conditions of any Restricted
Stock Award or Restricted Stock Units held by such Participant to lapse, and
(c) all Performance Units and any Other Awards held by such Participant to be
deemed fully earned at the level determined in the sole discretion of the
Committee.  If in lieu of assumption or substitution in the event of a Change in
Control, a Stock Option or Stock Appreciation Right becomes fully vested and
exercisable, the restrictions and conditions on Restricted Stock Awards and
Restricted Stock Units lapse, and Performance Units and Other Awards are deemed
fully earned at the level determined in the sole discretion of the Committee,
then the Committee shall notify the Participant in writing or electronically of
the change in the Stock Award and that the Stock Award shall terminate fifteen
(15) days from the date of such notice (to the extent applicable). For the
purposes of this Section 14.1, the Stock Award shall be considered assumed if,
following the merger or sale of assets, the award confers the right to purchase
or receive on the same terms and conditions as the Stock Award, for each share
of Stock subject to the Stock Award immediately prior to the Change in Control,
the consideration (whether stock, cash, or other securities or property)
received in the Change in Control by holders of Stock for each share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the successor corporation
or its parent, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise or settlement of
the Stock Award, for each share of Stock subject to the Stock Award, to be
solely common stock of the successor corporation or its parent equal in Fair
Market Value to the per share consideration received by holders of Stock in the
Change in Control.
 
14.2 Accelerated Vesting.  In the event of a Change in Control, the Committee
may accelerate the vesting or exercisability of a Stock Award in its sole
discretion.  Unless otherwise set forth in an Award Agreement, separate
employment agreement or retention agreement, in the event of the involuntary
termination of an Employee’s Service with a Member Company not for Cause within
twenty-four months after a Change in Control of the Company, the following shall
occur: (i) all of such Employee's outstanding Options and Stock Appreciation
Rights shall become vested and exercisable, (ii) all restrictions and conditions
of all Restricted Stock Awards and Restricted Stock Units held by such Employee
shall lapse and (iii) all Performance Units and any Other Awards held by such
Employee shall be deemed to be fully earned at the Participant’s target level.
 
14.3 Cash-Out of Stock Awards.  The Committee may, in its discretion and without
the consent of any Participant, determine that, upon the occurrence of a Change
in Control, each or any Stock Award or a portion thereof outstanding immediately
prior to the Change in Control and not previously exercised or settled shall be
canceled in exchange for a payment with respect to each vested share (and each
unvested share, if so determined by the Committee) of Stock subject to such
canceled Stock Award in (i) cash, (ii) stock of a corporation or other business
entity that is a party to the Change in Control, or (iii) other property which,
in any such case, shall be in an amount having a Fair Market Value equal to the
Fair Market Value of the consideration to be paid per share of Stock in the
Change in Control, reduced by the exercise or purchase price per share, if any,
under such Stock Award.  If any portion of such consideration may be received by
holders of Stock pursuant to the Change in Control on a contingent or delayed
basis, the Committee may, in its sole discretion, determine such Fair Market
Value per share as of the time of the Change in Control on the basis of the
Committee’s good faith estimate of the present value of the probable future
payment of such consideration.  In the event such determination is made by the
Committee, the amount of such payment (reduced by applicable withholding taxes,
if any) shall be paid to Participants in respect of the vested portions of their
canceled Stock Awards as soon as practicable following the date of the Change in
Control and in respect of the unvested portions of their canceled Stock Awards
in accordance with the vesting schedules applicable to such Stock Awards.
 
 
 

--------------------------------------------------------------------------------

 
14.4 Federal Excise Tax Under Section 4999 of the Code.  Unless otherwise set
forth by the express terms of an employment or retention agreement between a
Participant and a Member Company, in the event that any acceleration of vesting
pursuant to an Award and any other payment or benefit received or to be received
by a Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an "excess parachute payment" under Section 280G
of the Code, then the amount of any acceleration of vesting called for under the
Award shall be reduced in order to avoid such characterization and payment of
any excise tax imposed under Section 4999 of the Code.
 
15.    Tax Withholding.
 
15.1 Tax Withholding in General.  The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, to make adequate
provision for, the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Member Companies with respect to an Award or the
shares acquired pursuant thereto.  The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to a Stock Award Agreement, or to make any payment in cash under the
Plan until the Member Companies’ tax withholding obligations have been satisfied
by the Participant.
 
15.2 Withholding in Shares.  The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Stock Award, or to accept from the Participant
the tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Member Companies.  The Fair Market Value of any shares of
Stock withheld or tendered to satisfy any such tax withholding obligations shall
not exceed the amount determined by the applicable minimum statutory withholding
rates.
 
16.    Compliance with Securities Law.
 
The grant of Stock Awards and the issuance of shares of Stock pursuant to any
Stock Award shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities and the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  In addition, no Stock Award may be exercised or shares issued
pursuant to an Stock Award unless (a) a registration statement under the
Securities Act shall at the time of such exercise or issuance be in effect with
respect to the shares issuable pursuant to the Stock Award or (b) in the opinion
of legal counsel to the Company, the shares issuable pursuant to the Stock Award
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to issuance of any
Stock, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.
 
17.    Compliance with Section 409A.
 
All Options and Stock Appreciation Rights granted under the Plan are intended to
be exempt from Section 409A as stock rights granted with an exercise price not
less than the Fair Market Value of a share of Stock on the date of grant of the
Option or Stock Appreciation Right and the Plan and any Award Agreement or other
document evidencing a grant of an Option or Stock Appreciation Right shall be
interpreted as necessary to comply with Section 409A. Notwithstanding any
provision of the Plan or any Award Agreement to the contrary, any Award or
portion of an Award that is or becomes subject to Section 409A shall comply with
the following:
 
17.1 Awards Subject to Section 409A.  Awards subject to Section 409A may
include, but are not limited to:
 
(a) Any Nonstatutory Stock Option that permits the deferral of compensation
other than the deferral of recognition of income until the exercise or transfer
of the Option or the time the shares acquired pursuant to the exercise of the
option first become substantially vested.
 
(b) Any Restricted Stock Unit, Performance Unit, Performance Award or Other
Award that provides by its terms that payment will be made or the Award
settled upon or after the occurrence of any event that will or may occur later
than the end of the Short-Term Deferral Period.
 
 
 

--------------------------------------------------------------------------------

 
 
Subject to U.S. Treasury Regulations promulgated pursuant to Section 409A
("Section 409A Regulations") or other applicable guidance, the term "Short-Term
Deferral Period" means the period ending on the later of (i) the 15th day of the
third month following the end of the Company’s fiscal year in which the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture or (ii) the 15th day of the third month following the end of the
Participant’s taxable year in which the applicable portion of the Award is no
longer subject to a substantial risk of forfeiture.  For this purpose, the term
"substantial risk of forfeiture" shall have the meaning set forth in
Section 409A Regulations or other applicable guidance.
 
17.2 Fixed Payment Dates.  Except as otherwise permitted or required by
Section 409A Regulations or other applicable guidance, no payment or other
distribution in settlement of an Award or portion of an Award subject to
Section 409A may commence earlier than:
 
(a) The Participant’s “separation from service” (as defined by Section 409A
Regulations, including the definition of “service recipient” under Treasury
Regulation § 1.409A-1(h)(3));
 
(b) The date the Participant becomes “disabled” (as defined by Section 409A
Regulations);
 
(c) The Participant’s death;
 
(d) A specified time (or pursuant to a fixed schedule) that is specified by the
Committee upon the grant of an Award and set forth in the Award Agreement
evidencing such Award;
 
(e) A change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company (as defined by
Section 409A Regulations); or
 
(f) The occurrence of an “unforeseeable emergency” (as defined by Section 409A
Regulations).
 
17.3 Specified Employees.  To the extent that a Participant is a "Specified
Employee" (as defined by Section 409A Regulations) of the Company, distribution
pursuant to Section 17.2(a) in settlement of an Award subject to Section 409A
shall be made on the first day of the seventh month after the Participant’s
separation from service (the "Delayed Payment Date") or, if earlier, the date of
the Participant’s death.  All such amounts that would, but for this paragraph,
become payable prior to the Delayed Payment Date shall be accumulated and paid
on the Delayed Payment Date.  The amount of any payment under an Award that is
based on the Fair Market Value of a share of Stock shall be determined at the
time the Award vests pursuant to the applicable Award Agreement and not at the
time of the Delayed Payment Date.  No interest shall be paid by the Company on
any amount accumulated during the period ending on the Delayed Payment Date.
 
17.4 No Acceleration of Distributions.  Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under this Plan pursuant to any Award or portion of an Award
subject to Section 409A, except as provided by Section 409A and Section 409A
Regulations.
 
17.5 Interpretation. To the extent any Award granted under the Plan is subject
to, or becomes subject to, Section 409A, the terms of the Plan and the Award
Agreement shall be interpreted as necessary to comply with Section 409A and this
Section 17.
 
18.    Amendment or Termination of Plan.
 
The Committee may amend, suspend or terminate the Plan at any time; provided,
however, that any payment or distribution upon settlement of an Award subject to
Section 409A upon termination of the Plan shall comply with Section 409A
Regulations and all applicable guidance issued thereunder; provided, further, no
amendment of the Plan by the Committee shall become effective without approval
by the Company’s shareholders if such approval is required for compliance with
Section 162(m), Section 16b-3 or such other applicable federal or state laws,
regulations or rules, or the rules of any stock exchange or market system upon
which the Stock may then be listed.  No amendment, suspension or termination of
the Plan may adversely affect any then outstanding Award without the consent of
the Participant; provided, however, that notwithstanding any provision of the
Plan or any Award Agreement to the contrary, the Committee may, in its sole and
absolute discretion and without the consent of any Participant, amend the Plan
or any Award Agreement, to take effect retroactively or otherwise, as it deems
necessary or advisable for the purpose of conforming the Plan or such Award
Agreement to any present or future law, regulation or rule applicable to the
Plan, including, but not limited to, Section 409A of the Code and all applicable
guidance promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
19.    Miscellaneous Provisions.
 
19.1 Forfeiture Events.
 
(a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award.  Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service.
 
(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, then any Participant
who is one of the individuals subject to automatic forfeiture under Section 304
of the Sarbanes-Oxley Act of 2002 and who knowingly or through gross negligence
engaged in the misconduct, or who knowingly or through gross negligence failed
to prevent the misconduct, shall reimburse the Company the amount of any payment
in settlement of an Award earned or accrued during the twelve (12) month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
embodying such financial reporting requirement.
 
(c)  To the extent required by the regulations issued by the Securities and
Exchange Commission under the Dodd-Frank Wall Street Reform and Consumer
Protection Act, executive officers of the Company will be required to reimburse
the Company for an incentive compensation that is received from a payment or
other settlement of an Award as required by such regulations.
 
19.2 Provision of Information.  Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s shareholders.
 
19.3 Rights as Employee, Consultant or Director.  No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a
Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Member Company to terminate
the Participant’s Service at any time.  To the extent that an Employee of a
Member Company other than the Company receives an Award under the Plan, that
Award shall in no event be understood or interpreted to mean that the Company is
the Employee’s employer or that the Employee has an employment relationship with
the Company.
 
19.4 Rights as a Shareholder.  A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.5 or another provision of the Plan.
 
19.5 Beneficiary Designations.  A Participant’s beneficiary shall be the person,
persons, or entity designated by the Participant on a properly completed
beneficiary designation form submitted to the Company.  Such designation may be
changed by the Participant without the consent of any previously designated
beneficiary.  A beneficiary designation will not become effective unless it is
made on a form approved by the Company and is received by the Company prior to
the Participant’s death.
 
19.6 Delivery of Title to Shares.  Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the shares of Stock
acquired pursuant to an Award and shall deliver such shares to or for the
benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Stock credited to
the account of the Participant, (b) by depositing such shares of Stock for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.
 
19.7 Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Stock Award.  In lieu of issuing
such fraction of a share of Stock, the Company will be entitled to pay a
Participant the Fair Market Value of such fractional share on the business day
immediately following the date the Stock Award is exercised or vests.
 
19.8 Retirement and Welfare Plans.  Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards shall be included as
"compensation" for purposes of computing the benefits payable to any Participant
under any Member Company’s retirement plans (both qualified and non-qualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing such benefits.
 
19.9 Severability.  If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.
 
 
 

--------------------------------------------------------------------------------

 
19.10 No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or another
Member Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Member Company to take any action which such entity deems to be necessary or
appropriate.
 
19.11 Unfunded Obligation.  Participants shall have the status of general
unsecured creditors of the Company.  Any amounts payable to Participants
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes.  No Member Company shall be required to segregate any monies from its
general funds, or to create any trusts, or establish any special accounts with
respect to such obligations.  The Company shall retain at all times beneficial
ownership of any investments, including trust investments, which the Company may
make to fulfill its payment obligations hereunder.  Any investments or the
creation or maintenance of any trust or any Participant account shall not create
or constitute a trust or fiduciary relationship between the Committee or any
Member Company and a Participant, or otherwise create any vested or beneficial
interest in any Participant or the Participant’s creditors in any assets of any
Member Company.  The Participants shall have no claim against any Member Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.
 
19.12 Choice of Law.  Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the Commonwealth of Virginia,
without regard to its conflict of law rules.
 
19.13 No Repricing.  Notwithstanding anything in this Plan to the contrary,
without prior approval of the Company’s shareholders, no amendment or
modification may be made to an outstanding Option or Stock Appreciation Award,
including, without limitation, by reducing the exercise price or replacing any
Option or Stock Appreciation Right with cash or another Award when such
amendment or modification would be treated as repricing under the rules of the
stock exchange on which the Company’s Stock is listed; provided, however, that
appropriate adjustments to Options and Stock Appreciation Awards may be made as
permitted under Section 4.5 of the Plan.
 
20.   Shareholder Approval.  The Plan is subject to approval of the Shareholders
within twelve (12) months of the Effective Date.
 


